Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 11/30/2020; and IDS filed on 10/16/2020, 08/10/2020, 07/11/2019, and 06/06/2019.
Claims 5, 9-10 and 18 are drawn to non-elected species.
Claims 2-20 are pending in the instant application.
Claims 5, 9-10 and 18 are withdrawn from further consideration.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/643,496, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 62/643,496 does not disclose “false twisted”, but Application 62/758,035 does disclose “false twisted”; thus, the earliest filing date is 11/09/2018.

Election/Restrictions
Applicant's election with traverse of “absence of surface topographic features greater than 1 um above or below a surface of the a surface of the nanofiber yarn (claim 4), “mass of the plurality nanofiber yarns is from 2 mass % to 10 mass % (claim 8)”, and “nanofiber yarns are comprised of carbon nanotube (claim 15)” in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner's Election of Species requirement has omitted one of the essential requirements for any restriction requirement. In this regard, MPEP § 803 requires the Examiner to make a showing of a "serious burden" before a restriction requirement is made, even though all the other requirements for restriction have been satisfied. In the present case, the Examiner has asserted that there are species or groupings of patentably distinct species have acquired a separate status in the art in view of their different classification. Applicant respectfully disagrees and submits that search for the species identified by the Examiner would be co-extensive, or at least overlap. For example, an interpretation of the "absence of surface topographic features greater than 1 um" may include surface topographic features less than 1 um, which overlaps with features of claim 5 reciting "surface topographic features less than 0.1 um". Further, claim 9 reciting mass of plurality of nanofiber yarns: 5-20% overlaps with both claim 8 reciting mass of plurality nanofiber yarns: 2-10%, and claim 10 reciting mass of plurality of nanofiber yarns: 15-60%. Lastly, claims 15-16 recite a makeup of nanofiber yarn itself, whereas claim 17 is directed to "interstitial spaces between nanofiber yarns", and are thus, not patentably distinct or mutually exclusive as the Examiner contends. Accordingly, for at least the above noted . This is not found persuasive because as discussed in the Restriction Requirement, the species require a different field of search (e.g., employing different search queries) and/or the prior art applicable to one species would not likely be applicable to another species, thus, there is a search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
	Note, claims 5, 9-10 and 18 are drawn to non-elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 2-4, 6-8, 11-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,864,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites a method of manufacturing a nerve scaffold, the method comprising:  disposing a first strip of adhesive on a roller;  wrapping a nanofiber yarn  around the roller by rotating the roller, the wrapped nanofiber yarn forming a  bundle of aligned segments of the nanofiber yarn on the roller, wherein the  nanofiber yarn passes over the first strip of adhesive;  separating the bundle of aligned segments of the nanofiber yarn by dividing the strip into two portions;  removing the bundle aligned segments of the nanofiber yarn from the roller;  folding the bundle of aligned segments of the nanofiber yarn, wherein the bundle includes a first end and a second end opposite to the first end; and configuring the bundle to be disposed within a tube (see claim 1), further comprising cutting the first end and second end of the folded bundle of aligned segments of nanofiber yarns (see claim 6),  wherein the cutting of the first end and the second end of the bundle of aligned segments of the nanofiber yarn causes the bundle of aligned segments of nanofiber yarns to expand to fill a cross-section of the tube (see claim 7), wherein the nanofiber yarn is comprised of  carbon nanotubes (see claim 12), wherein the nanofiber yarn is a false twisted nanofiber yarn (see claim 14), wherein the nanofiber yarn is a single ply false twisted nanofiber yarn (see claim 15).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 appears to have a typo. For compact prosecution purposes, the Examiner will read the typo as “1 um”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MENON et al (US 2019/0010883) in view of ZHANG et al (US 2015/0147573).
MENON teaches a tubular conduit (see [0002]), such as nerve guide conduit (see [0006]), can have the shape of (see figure 3D below):

    PNG
    media_image1.png
    289
    532
    media_image1.png
    Greyscale

which reads on reads on nerve scaffold and reads on “a tube having a first end and a second end opposite the first end, the tube defining an interior region having a first diameter, the tube comprising a biocompatible material; and a bundle of nanofiber yams disposed within the interior region of the tube and extending from the first end of the tube to the second end of the tube, wherein, the nanofiber yams of the bundle of nanofiber yams define a plurality of interstitial spaces between proximate nanofiber yams that form at least one continuous pathway from the first end of the tube to the second end of the tube”. Additional disclosures include: nanofiber yarns (see abstract), which can be made from polymers (see [0011]); multi-channel tubular conduit (see [0021]); yarn made by plying and twisting (see [0088]).
	MENON teaches the yarn is made by twisting and plying, but does not specific the type of twisting, such as false twisting.
	ZHANG teaches ZHANG teaches making nanofiber (see title and abstract) from carbon nanotubes (see [0004]) for applications such as scaffolds for the growth of tissue in humans (see [0457]), such as the growth of blood vessels and nerves (see [0457]); 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate twisting the yarn by false twisting and single ply.
The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of this type of making yarn.

Claims 2-4, 6-8, 11-17, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over KEUN et al (KR20150007576A, wherein a machine translation is provided) in view of ZHANG et al (US 2015/0147573) and SIMPSON et al (US 9,572,909).
Applicant’s claims are directed to a nerve scaffold comprising of: “a tube having a first end and a second end opposite the first end, the tube defining an interior region having a first diameter, the tube comprising a biocompatible material; and a bundle of nanofiber yams disposed within the interior region of the tube and extending from the first end of the tube to the second end of the tube, wherein, the nanofiber yams of the bundle of nanofiber yams define a plurality of interstitial spaces between proximate nanofiber yams that form at least one continuous pathway from the first end of the tube to the second end of the tube”, which basically describes a nerve conduit, wherein the nanofiber yarns are false twisted nanofiber.


    PNG
    media_image2.png
    352
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    222
    926
    media_image3.png
    Greyscale

Additional disclosures include: a nerve conduit used in the conventional clinical practices is in the form of a tube with one empty hole and no content in the conduit (see [0006]); the prior art uses only human tissues or only polymers, which can be easily absorbed by 
	KEUN does not teach that the nanofibers are false twisted; or the shape and size of the nerve conduit/scaffold.
	ZHANG teaches making nanofiber (see title and abstract) from carbon nanotubes (see [0004]) for applications such as scaffolds for the growth of tissue in humans (see [0457]), such as the growth of blood vessels and nerves (see [0457]); neurons are grown on the nanofiber yarn to make electrical connections to existing neurons (see [0457]). Additional disclosures include: the nanofiber yarns are false-twisted (see [0003]; and Figure 46); single and multiple ply yarns of carbon nanotube fibers (see [0688]). Note, ZHANG does not teach adding any surface topographical features.
	SIMPSON teaches a basic structure of a nerve guide for nerve regeneration (see title), with figures 3A-3D that shows Applicant’s description of a nerve scaffold (see Applicant’s figures, wherein SIMPSON’s figures are shown below).

    PNG
    media_image4.png
    626
    534
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    882
    484
    media_image5.png
    Greyscale


It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate false twisted nanofiber yarns as the carbon nanofibers in KEUN’s nerve conduit/scaffold. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because ZHANG teaches using false twisted nanofiber yarns in nerve scaffold.
The references do not specifically teach exact size and shape, such as the diameter or length, as claimed by Applicant.  The diameter and length of a nerve conduit/scaffold composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal size and shape, such as diameter and length, in order to best achieve the desired results, such as matching the cut nerve.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of size and shape, such as diameter and length, would have been obvious at the time of Applicant's invention.
The references do not specifically teach the exact size of the interstitial space or mass of the nanofiber yarn as claimed by Applicant.  The size of the interstitial space and mass of the nanofiber yarn in a nerve conduit/scaffold composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of 













Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618